Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 18-28 & 35-37, in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that “claim 18 recites the use of an activated nickel catalyst with the properties of the catalyst of claim 29.  The catalyst is an integral part of the claims in the elected restriction group and its effect on patentability must be considered…”  This is not found persuasive because of the following reasons.
The patentability of the method of using a product does not make a product also patentable.  The patentability of the method of use claims are based on the combination of the method of using the product (including the method steps and method conditions) and the product together.  On the other hand, the patentability of the product is based on the product itself in terms of its composition, structure, properties, etc.  See MPEP Chapter 2100.
	It is considered the Groups lack unity of invention because even though the inventions of these groups require the technical feature of “an activated nickel catalyst”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lee et al. (US 9,029,290 at col. 10, claims 1-3) and RADIVOJEVIC et al. (US 2014/0221700 A1 at page 6- page 7, claims 1-7).  Also, see prior art references cited on the PTO-892 Form prepared.
The requirement is still deemed proper and is therefore made FINAL.

Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claims 21 & 26 are objected to because of the following informalities:
A.	In claim 21, line 1, “butyne-1,4-diol” should be changed to --2-butyne-1,4-diol--.
B.	In claim 26, line 1, “aluminium” should be changed to --aluminum--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 18-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lorenz et al. (US 7,572,941 B2).
	Lorenz et al. ‘941 discloses a process of making 1,4-butanediol, 1,4-butenediol, or a mixture thereof, comprising: processing 1,4-butynediol in a dynamic mixing apparatus in an inert gas atmosphere at from 25 to 150oC at a shear rate in the radial gap between rotor and stator of the mixing apparatus of more than 100, 000 sec-1; phase separating the processed 1,4-butynediol at a temperature of from 25 to 150oC; removing a bottom phase to obtain purified 1,4-butynediol; and reacting the purified 1,4-butynediol with hydrogen in the presence of a catalyst (See col. 6, claim 1).  The catalyst comprises at least one selected from a group consisting of copper, chromium, iron, nickel, platinum, and palladium (See col. 6, claim 5).  The catalyst is in the form of a fixed-bed, suspension, or combination thereof (See col. 6, claim 15).  The catalyst is in the form of a fixed-bed exhibits a particle size range of 0.1 to 500 um (See col. 7, claim 16).  The catalyst is in the form of precipitated catalyst, a supported catalyst or a Raney catalyst (See col. 7, claim 17).  The catalyst is in the form of a support catalyst and comprises at least one support selected from the group consisting of an aluminum oxide, titanium oxide, zirconium dioxide, silicon dioxide, etc. (See col. 7- col. 8, claim 18).  The process can be carried out batchwise or continuously (See col. 3, lines 20-22).  See also col. 2 thru col. 4 for details regarding process conditions, such as hydrogen pressure, temperature, etc.  From the Comparative Example at col. oC, a hydrogen pressure of 200 bar and a liquid circulation of 800 ml/h.
	The reference appears to teach the claimed process of preparing 1,4-butanediol by hydrogenation with a metal catalyst.  While the reference does not specifically disclose the “bulk density” for the disclosed catalyst, it is expected that the catalyst disclosed would have the same “bulk density” as well in view of the same catalyst particle size disclosed and being claimed.  The reference teaches that the catalyst has a particle size range of 0.1 to 500 um, which overlaps with the claimed range of 100 to 5000 um (as recited in the instant claim 18) and 200 to 2500 um (as recited in the instant claim 27).

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
7.	Claims 18-37 are pending.  Claims 18-28 & 35-37 are rejected.  Claims 29-34 are withdrawn to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.   at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 02, 2021